NO. 12-14-00200-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JAMES TODD ADAMS,                                    §   APPEAL FROM THE 294TH
APPELLANT

V.                                                   §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §   VAN ZANDT COUNTY, TEXAS

                                   MEMORANDUM OPINION
       James Todd Adams appeals his conviction for sexual assault of a child, for which he was
sentenced to imprisonment for two years. Appellant raises one issue challenging the trial court’s
admission of extraneous bad act evidence. We affirm.


                                           BACKGROUND
       Appellant was charged by indictment with sexual assault of a child. He pleaded “not
guilty,” and the matter proceeded to a jury trial.
       At trial, the evidence showed that J.D., her mother, and her brother moved in with
Appellant and his family in Van Zandt County when J.D. was a child. Appellant began sexually
assaulting J.D. and warned her not to tell anyone. Eventually, J.D.’s mother found out about the
abuse and reported it to the police.
       Ultimately, the jury found Appellant “guilty” of sexual assault of a child and assessed his
punishment at imprisonment for two years. This appeal followed.


                                   ADMISSIBILITY OF EVIDENCE
       In his sole issue, Appellant complains about the admissibility of certain extraneous bad
act evidence.
Standard of Review
       Generally, we review a trial court’s decision to admit evidence under an abuse of
discretion standard. See Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim. App. 2005). We
must uphold the trial court’s ruling if it is reasonably supported by the record and is correct
under any theory of law applicable to the case. Willover v. State, 70 S.W.3d 841, 845 (Tex.
Crim. App. 2002). We will not reverse a trial court’s ruling admitting evidence unless that ruling
falls outside the zone of reasonable disagreement. See Burden v. State, 55 S.W.3d 608, 615
(Tex. Crim. App. 2001).
Analysis
       The evidence at trial showed that while Appellant was awaiting trial in this case, J.D. was
living with her father in Odessa. In violation of his conditions of pretrial release, Appellant
drove to Odessa and met J.D. there. He took J.D. to a hotel room and had sexual intercourse
with her. J.D. was sixteen years old at the time.
       Appellant argues that the trial court erred by admitting evidence of the sexual intercourse
in Odessa and the violation of his conditions of pretrial release. He contends that the evidence is
not relevant and, further, meets none of the exceptions under rule of evidence 404(b). Generally,
evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in
order to show action in conformity therewith. See TEX. R. EVID. 404(b). It may, however, be
admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident. See id.
       In certain cases, rule 404 is superseded by code of criminal procedure article 38.37. Hitt
v. State, 53 S.W.3d 697, 705 (Tex. App.—Austin 2001, pet. ref’d).             Under that article,
notwithstanding rule 404, evidence of other crimes, wrongs, or acts committed by a defendant
against a child under seventeen years of age who is the victim of an alleged assaultive offense
under penal code chapter 22 shall be admitted for its bearing on relevant matters. See TEX. CODE
CRIM. PROC. ANN. art. 38.37 § 1 (West Supp. 2014). Such relevant matters include the state of
mind of the defendant and child, and the previous and subsequent relationship between the
defendant and child. Id.
       In this case, Appellant was charged and convicted under penal code section 22.011(a)(2).
The evidence that Appellant violated his conditions of pretrial release and traveled several hours
to have intercourse with J.D. is relevant to the state of mind of Appellant and J.D., as well as



                                                    2
their subsequent relationship. We hold that the trial court did not err in admitting the evidence.
See id. Accordingly, we overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered August 12, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 12, 2015


                                         NO. 12-14-00200-CR


                                      JAMES TODD ADAMS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 294th District Court
                      of Van Zandt County, Texas (Tr.Ct.No. CR12-00427)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.